872 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Matthew ADKINS, Plaintiff-Appellant,v.JACKSON COUNTY SHERIFF DEPARTMENT, Defendant-Appellee.
No. 88-2001.
United States Court of Appeals, Sixth Circuit.
April 14, 1989.

1
Before KEITH and KENNEDY, Circuit Judges and RICHARD B. McQUADE, Jr., District Judge.*

ORDER

2
This pro se prisoner appeals the judgment of the district court dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Matthew Adkins sought one million dollars in damages from the Jackson County, Michigan Sheriff's Department.  Adkins claimed that he was deprived of his fourth amendment protections because a sheriff's deputy unlawfully crossed the county line to arrest him and because sheriff's deputies conducted a subsequent "pat-down" search unlawfully.


4
The district court granted summary judgment in favor of the Jackson County Sheriff's Department.  The court held that Adkins failed to prove the kind of "official policy" that can serve as a predicate for local government unit liability.   See Monell v. New York City Dep't of Social Servs., 436 U.S. 658, 694 (1978);  Pembaur v. City of Cincinnati, 475 U.S. 469, 479-80 (1986).


5
Upon review, we find no error.  Accordingly, for the reasons set out in the district court's memorandum opinion dated September 23, 1988, we affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.